In an action to recover damages for malicious prosecution, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Dunn, J.), dated July 16, 1998, as granted the defendants’ cross motion to dismiss the complaint pursuant to CPLR 3211.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court dismissed the complaint on the ground that the plaintiff failed to name necessary parties. We agree that the complaint should be dismissed, but on a different ground. “It is well settled in this State’s jurisprudence that a civilian complainant, by merely seeking police assistance or furnishing information to law enforcement authorities who are then free to exercise their own judgment as to whether an arrest should be made and criminal charges filed, will not be held liable for false arrest or malicious prosecution” (Du Chateau v Metro-North Commuter R. R. Co., 253 AD2d 128, 131; see also, Schiffren v Kramer, 225 AD2d 757; DeFilippo v County of Nassau, 183 AD2d 695). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.